:19-cv-07645-VSB-RWL Document 74 Filed 11/13/20 Page 1 of 1
CARRS THO cyG7648-VSE-RWL Document 69. Ficd Lifo2/0 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX
DINO ANTOLINI
Plaintiff,
Docket No.: 19 CV 07645 (VSB)
-against-
STIPULATION OF DISMISSAL
RAMON NIEVES, BARBARA NIEVES,
195 10'™! AVENUE LLC, GASPARE VILLA.
ANNA DA SILVA and SONNY LOU. INC.
Defendants.
xX

Plaintiff DINO ANTOLINI and Defendants RAMON NIEVES, BARBARA NIEVES, 195
10TH AVENUE, LLC, GASPARE VILLA, ANNA DASILVA and SONNY LOU, INC., by and
through their respective attorneys, hereby stipulate under Federal Rule of Procedure Rule 41(a)(1)(ii)
that this action be dismissed against Defendant RAMON NIEVES with prejudice as to all claims and

causes of action.

Dated: November 6, 2020

 

 

E JSTEIN GR: FASUL® BRAV AN & DIMAGGIO, LLP
£ | Ln 44 Mt —

Stuart H. Binkelstein, Esq. Samuel Braverman, Esq.

338 Jericho Turnpike 225 Broadway, Suite 715

Syosset, New York 11791 New York, New York 10007

Tel. (718) 261-4900 Tel. 212-566-6213

sf@finkelsteinlawgroup.com SBraverman@FBDMLaw.com

Attorney for Plaintiff Attorneys for Defendants
